            Case 1:17-cv-00916-CRC Document 44 Filed 10/15/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                          )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )       Case No. 17-cv-916 (CRC)
                                               )
U.S. DEPARTMENT OF JUSTICE,                    )
                                               )
                Defendant.                     )
                                               )

                                    JOINT STATUS REPORT

       Pursuant to this Court’s order of August 16, 2019, the Federal Bureau of Investigation

respectfully informs the Court that it has completed its supplemental search and identified one

responsive record. The parties jointly request leave to file a further joint status report no later

than December 6, 2019. Before that date, the Federal Bureau of Investigation will produce any

non-exempt, reasonably segregable information in the responsive record. The parties do not

oppose consolidation of this case with No. 19-cv-572, so long as the propriety of the FBI’s

responses to the separate Freedom of Information Act requests at issue in the two cases are

resolved independently (although consolidated briefing may be appropriate).



       Respectfully submitted,

/s/ James F. Peterson                                  ETHAN P. DAVIS
James F. Peterson                                      Principal Deputy Assistant Attorney General
JUDICIAL WATCH, INC.
DC Bar No. 450171                                      MARCIA BERMAN
425 Third St, SW, Suite 800                            Assistant Director
Washington, DC. 20024                                  Federal Programs Branch
T: 202-646-5172
F: 202-646-5199                                        /s/ James Bickford
                                                       JAMES BICKFORD
Counsel for Plaintiff                                  Trial Attorney (N.Y. Bar No. 5163498)
        Case 1:17-cv-00916-CRC Document 44 Filed 10/15/19 Page 2 of 2



                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

                                          Counsel for Defendant

Date: October 15, 2019




                                    -2-
